PER CURIAM.
It was error for the court to read in evidence the memorandum made by the officer. It might have been used to refresh the memory of the officer, if necessary, so that he could testify, but as original, independent evidence it was incompetent. The officer was an important witness, and the accuracy of his testimony was of great importance. We cannot say that his corroboration by incompetent evidence did not affect the result.
Judgment reversed,, and new trial granted, with costs to appellant to abide the event.